Citation Nr: 9912613	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-45 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance.    



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran, the appellant's deceased husband, had verified 
active duty from January 1956 to December 1957.  The service 
documents indicate almost 3 years of "other service."  
Based on the verified service, it is not clear that the 
appellant has standing to seek the benefit at issue.  In view 
of the holding below, however, further clarification is not 
deemed necessary at this time.  It is noted that the RO has 
awarded additional death pension benefits based on the 
appellant being housebound, rendering that issue moot.  The 
only issue developed for appellate review is the one on the 
title page.  The veteran died in January 1996.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the San 
Juan, Puerto Rico, Regional Office (hereinafter RO) of the 
Department of Veterans Affairs (hereinafter VA).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The evidence does not establish that the appellant 
currently has disabilities that  render her so disabled as to 
need the regular aid and assistance of another person; that 
render her blind or nearly blind; that cause her to be a 
patient in a nursing home; or render her so disabled as to be 
unable to take care of her ordinary needs, and protect 
herself from the hazards and dangers in her daily 
environment.



CONCLUSION OF LAW

The criteria for additional death pension benefits for a 
surviving spouse by reason of the appellant needing the 
regular aid and attendance by another person have not been 
met.  38 U.S.C.A. §§ 1502, 1541 (West 1991); 38 C.F.R.§§ 
3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, presuming qualifying service of the veteran, 
that the appellant has presented sufficient evidence to 
conclude that her claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
appellant's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the appellant's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
VA regulations provide that, for pension purposes, a 
qualifying person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person. 38 
C.F.R. § 3.351(c) (1998). 

Additionally, the basic criteria for regular aid and 
attendance, for additional death pension, require that there 
be evidence of the following: the inability to dress or 
undress oneself, or to keep oneself ordinarily clean and 
presentable; frequent need of adjustment of orthotics; the 
inability to feed oneself through loss of coordination of the 
upper extremities or through extreme weakness; the inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the oneself from hazards or dangers incident to 
her daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the appellant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1998).

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The appellant, the veteran's widow, 
underwent a mitral valve replacement in the early 1960s.  It 
was reported that in 1970, the appellant suffered a brain 
emboli during which she dragged her left leg, developed 
slurring of speech, clouding of vision, and weakness of the 
left upper extremity.  Following this episode, the appellant 
was reportedly placed on anti-coagulants, which she continues 
to take.  Other current medications include Digoxin and 
Lasix.  Statements submitted by private physicians indicated 
that as a result of her current medical disability, she needs 
the assistance of another person to help her go to see the 
doctor.  However, it was indicated on the report from a March 
1996 VA "Aid and Attendance/Housebound" examination that 
the appellant walked with a normal gait pattern without the 
assistance of others and that there were no medical 
disabilities that interfered with her ability to carry out 
the activities of daily living or attend to the needs of 
nature.  

Following a July 1997 VA examination which demonstrated 
rheumatic heart diseased with mitral and aortic valvular 
disease and partially compensated congestive heart failure, 
it was indicated by the physician who conducted this 
examination that the appellant's physical activity was 
"severely limited mainly to home in personal needs."  
Scintigraphic imaging of the liver and spleen conducted in 
July 1997 included findings suggestive of mildly diffuse 
parenchymal liver disease.  Thereafter, an August 1998 rating 
decision determined that the criteria for additional death 
pension benefits based upon the appellant being housebound 
were met.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board concludes that as there is no 
evidence that the appellant is unable to dress or undress 
herself or to keep herself ordinarily clean and presentable; 
requires the frequent need for any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without assistance of others; is 
unable to feed herself through loss of coordination of upper 
extremities or through extreme weakness; is unable to attend 
to the wants of nature; or is so incapacitated due to 
physical or mental disability that she requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment, the 
criteria for additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance are not met under the provisions of 38 C.F.R. § 
3.352(a).  Furthermore, no evidence has been presented 
indicating the appellant is bedridden as defined at 38 C.F.R. 
§ 3.352(a).  Finally, as it is not shown or contended that 
the appellant is blind or a patient in a nursing home, 
entitlement to the benefits sought under 38 C.F.R. § 3.351(c) 
is also not warranted.    

In making the above determination, the Board has carefully 
considered the long history of heart disease and the fact 
that the appellant's physical activity was said following the 
July 1997 VA examination to be "severely limited mainly to 
[her] home."  However, while the Board acknowledges that 
significant disability is currently demonstrated, as is 
reflected by the fact that the appellant is in receipt of 
additional death pension benefits on the basis of being 
"housebound."  The more severe disability required for aid 
and attendance benefits simply is not shown by objective 
clinical evidence of record.  Thus, while the "positive" 
evidence represented by the appellant's contentions in this 
regard has been considered, the probative value of such 
evidence is outweighed by the more objective "negative" 
clinical evidence.  Accordingly, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to additional death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

